 1   CLEMENTE M. JIMÉNEZ, ESQ.
     California State Bar Number 207136
 2
     431 I Street, Suite 102
 3   Sacramento, CA 95814
     (916) 443-8055
 4
 5   Attorney for Adrian Guerrero-Hernandez
 6
                                          UNITED STATES DISTRICT COURT
 7
                                        EASTERN DISTRICT OF CALIFORNIA
 8
 9
10   UNITED STATES OF AMERICA,                                 Case No.: 17-102 TLN

11                       Plaintiff,                            STIPULATION AND ORDER
12                                                             VACATING DATE AND CONTINUING
               vs.                                             CASE
13
14   ADRIAN GUERRERO HERNANDEZ,                                DATE: November 8, 2018
                                                               TIME: 9:30 a.m.
15                       Defendant.                            JUDGE: Hon. Troy L. Nunley
16
17             IT IS HEREBY STIPULATED by and between Assistant United States Attorney
18   Cameron Desmond, Counsel for Plaintiff, and Clemente M. Jiménez, Counsel for Adrian
19   Guerrero Hernandez, that the sentencing hearing scheduled for November 8, 2018, at
20   9:30 a.m., be vacated and the matter continued to this Court’s criminal calendar on
21   January 17, 2019, at 9:30 a.m., for sentencing.
22             The parties further request that the schedule of disclosure be modified as follows:
23   Informal Objections due:                                   December 20, 2018
24   Final Presentence Report due:                              December 27, 2018
25   Motion for Correction due:                                 January 3, 2019
26   Reply, or statement of non opposition due:                 January 10, 2019
27   Sentencing Date:                                           January 17, 2019
28



     17cr0102.Stip to Continue J&S (Guerrero Hernandez).docx                        -1-
 1
 2   DATED:              October 26, 2018                      /S/    Cameron Desmond_________________
                                                               CAMERON DESMOND
 3
                                                               Assistant United States Attorney
 4                                                             Attorney for Plaintiff
 5
 6                                                             /S/   Clemente M. Jiménez_________
                                                               CLEMENTE M. JIMÉNEZ
 7                                                             Attorney for Adrian Guerrero-Hernandez
 8
 9
10                                                             ORDER
11             IT IS SO ORDERED, that the sentencing hearing in the above-entitled matter,
12   scheduled for November 8, 2018, at 9:30 a.m., be vacated and the matter continued to
13   January 17, 2019, at 9:30 a.m., for sentencing, and that the briefing schedule be modified
14   as requested.
15
16   This 26th day of October, 2018

17                                                             _____________________________________
18                                                                   The Honorable Troy L. Nunley
                                                                     United States District Court Judge
19
20
21
22
23
24
25
26
27
28



     17cr0102.Stip to Continue J&S (Guerrero Hernandez).docx                            -2-
